SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to section240.14a-12 RC2 Corporation (Name of Registrant as Specified in Its Charter) Registrant (Name of Person(s) Filing Proxy Statement, if Other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing party: (4)Date filed: RC2 Corporation 1111 West 22nd Street, Suite 320 Oak Brook, Illinois 60523 May1, 2008 Dear Stockholder: As you may be aware, the Annual Meeting of Stockholders (the "Annual Meeting") of RC2 Corporation (the "Company") is scheduled for May8, 2008 at 11:00 a.m. (Central Time), and among the matters to be considered at the Annual Meeting are the election of ten directors to serve until the 2009 Annual Meeting of Stockholders and a proposed amendment to the RC2 Corporation 2005 Stock Incentive Plan (the "2005 Stock Incentive Plan").The Company has reviewed the RiskMetrics Group's (formerly ISS) report and is aware of the areas of concern of RiskMetrics regarding the service of a director on a key board committee and the approval of the proposed amendment to the 2005 Stock Incentive Plan. RiskMetrics has raised an issue with the service of Robert E. Dods on the Company's Nominating and Corporate Governance Committee.RiskMetrics prefers that all members of key board committees, such as the Nominating and Corporate Governance Committee, include only independent outsiders rather than affiliated outsiders.RiskMetrics classifies Mr. Dods as an affiliated outsider because he is a former Chief Executive Officer of the Company.Accordingly, effective today, Mr. Dods has agreed to resign from the Nominating and Corporate Governance Committee. With respect to the proposed amendment to the 2005 Stock Incentive Plan, RiskMetrics is concerned that the application of its shareholder value transfer test results in an amount in excess of the cap that RiskMetrics applies to the Company.To address this concern, the members of the Company's Compensation Committee have agreed to propose and recommend to the Company's Board of Directors an additional amendment to the 2005 Stock Incentive Plan that would limit the number of authorized shares under the 2005 Stock Incentive Plan that could be issued in the form of restricted stock grants rather than stock option grants.This additional amendment to the 2005 Stock Incentive Plan would change Section5.1 of the Stock Incentive Plan to read as follows: 5.1 Number.The total number of shares of Stock hereby made available and reserved for issuance under the Plan shall be2,200,000, of which no more than 125,642 shares of Stock may be issued in the form of Restricted Stock under ArticleIX.The aggregate number of shares of Stock available under this Plan shall be subject to adjustment as provided in section 5.3.The total number of shares of Stock may be authorized but unissued shares of Stock, or shares acquired by purchase as directed by the Board from time to time in its discretion, to be used for issuance pursuant to Awards granted hereunder. The members of the Compensation Committee will recommend that the Board adopt this amendment to the 2005 Stock Incentive Plan at its next scheduled meeting on May8, 2008, which immediately follows the Annual Meeting. 2
